Case 4:16-cv-00697-JHP-JFJ Document 69 Filed in USDC ND/OK on 03/07/19 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA


      PAWNEE NATION OF OKLAHOMA,
      WALTER R. ECHO-HAWK, et al.,                      Case No. 16-cv-697-JHP-JFJ

                          Plaintiffs,
                                                        JOINT MOTION TO AMEND CASE
            v.
                                                        MANAGEMENT SCHEDULE
                                                        REGARDING PLAINTIFFS’
      DAVID BERNHARDT, in his official capacity         REMAINING CLAIMS
      as Acting Secretary of the United States
      Department of the Interior, the UNITED
      STATES BUREAU OF INDIAN AFFAIRS,
      and the UNITED STATES BUREAU OF
      LAND MANAGEMENT,

                          Defendants.1

           On January 12, 2018, the Court entered an order setting the case management schedule

  regarding Plaintiffs’ remaining claims. ECF No. 34. Since February 2018, operating under that

  case management order, the parties and the Court have been addressing disputes related to the

  administrative record. See ECF Nos. 35, 38, 43, 48-50, 54, 62, 65, 67. As part of those

  proceedings, the Court authorized Plaintiffs to serve discovery seeking documents that may be

  appropriate for inclusion in the administrative record. ECF No. 68. Plaintiffs served those

  discovery requests on August 27, 2018, and Defendants produced responses on October 12 and

  18, 2018.

           Following discussions with Plaintiffs, Defendants agreed to add certain discovery

  documents to the administrative record.2 As a result, the parties appear to have resolved the


  1
    Pursuant to Fed. R. Civ. P. 25(d), Acting Secretary of the Interior David Bernhardt is
  substituted as a defendant for Ryan Zinke, who resigned effective January 2, 2019.
  2
    Defendants agreed to add the following documents produced in discovery: BIA-BLM000004
  through 000421, BIA-BLM000426 through 000430, BIA-BLM000474 through 000479, BIA-
                                                   1
Case 4:16-cv-00697-JHP-JFJ Document 69 Filed in USDC ND/OK on 03/07/19 Page 2 of 5




  disputes over the administrative record and are ready to proceed with merits briefing. The

  parties jointly move to amend the case management schedule because conflicts with some of the

  deadlines in the previous scheduling order have arisen since the Court set that schedule in

  January 2018. In addition, the proposed dates will establish specific deadlines necessary for

  merits briefing in this case.

  I.        PROPOSED AMENDED SCHEDULE

            The parties propose the following case management schedule for Plaintiffs’ remaining

  claims.

  Deadline for Completing the Administrative Record:

            Defendants will add to the administrative record the discovery documents agreed upon by

  the parties, and any other documents responsive to Plaintiffs’ discovery requests that are located

  by Defendants (see n. 2, supra), on or before March 20, 2019.

  Plaintiffs’ Opening Merits Brief:

            Plaintiffs’ opening merits brief will be filed on or before May 30, 2019.

  Defendants’ Response Brief on Merits:

            Defendants’ response brief is due 60 days after service of Plaintiffs’ opening merits brief,

  on or before July 29, 2019.

  Plaintiffs’ Reply on Merits:

            Plaintiffs’ reply in support of their opening merits brief is due 30 days after service of

  Defendants’ response brief, on or before August 28, 2019.




  BLM000482 through 000491, BIA-BLM000513 through 000567, and BIA-BLM000654 through
  001029. In addition, Defendants indicated that they were continuing to search for a handful of
  additional documents and would produce them if located.

                                                      2
Case 4:16-cv-00697-JHP-JFJ Document 69 Filed in USDC ND/OK on 03/07/19 Page 3 of 5




  Deadline to Amend Complaint or Add Parties:

         Any requests to amend the complaint or add parties will be filed prior to Plaintiffs’

  opening merits brief.

  II.    CONCLUSION

         The parties respectfully request that the Court enter the proposed amended schedule to

  address Plaintiffs’ remaining claims.

         Respectfully submitted this 7th day of March 2019.

                                               /s/ Michael S. Freeman
                                               Michael S. Freeman, Colo. Bar No. 30007
                                               (Admitted Pro Hac Vice)
                                               Yuting Chi, Cal. Bar No. 310177
                                               (Admitted Pro Hac Vice)
                                               EARTHJUSTICE
                                               633 17th Street, Suite 1600
                                               Denver, CO 80202
                                               Telephone: (303) 996-9615
                                               Facsimile: (303) 623-8083
                                               mfreeman@earthjustice.org
                                               ychi@earthjustice.org

                                               Attorneys for Plaintiffs Pawnee Nation of
                                               Oklahoma, et al.

                                               Don Mason, Okla. Bar No. 19167
                                               Attorney General
                                               Pawnee Nation of Oklahoma
                                               P.O. Box 470,
                                               Pawnee, OK 74058
                                               Telephone: (918) 762-3621
                                               dmason@pawneenation.org

                                               Attorney for Plaintiff Pawnee Nation of Oklahoma




                                                  3
Case 4:16-cv-00697-JHP-JFJ Document 69 Filed in USDC ND/OK on 03/07/19 Page 4 of 5




                                      JEFFREY H. WOOD
                                      Acting Assistant Attorney General

                                      /s/ Brian Collins
                                      BRIAN COLLINS, Texas Bar No. 24038827
                                      Senior Attorney
                                      United States Department of Justice
                                      Environment & Natural Resources Division
                                      Natural Resources Section
                                      PO Box 7611
                                      Washington, DC 20044-7611
                                      Tel: (202)305-0428
                                      Fax: (202)305-0506
                                      Brian.m.collins@usdoj.gov

                                      Attorney for Federal Defendants




                                        4
Case 4:16-cv-00697-JHP-JFJ Document 69 Filed in USDC ND/OK on 03/07/19 Page 5 of 5




                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on the 7th day of March 2019, I filed the foregoing JOINT

  MOTION TO AMEND CASE MANAGEMENT SCHEDULE REGARDING

  PLAINTIFFS’ REMAINING CLAIMS using the United States District Court CM/ECF which

  caused all counsel of record to be served by electronically.



                                                /s/ Michael S. Freeman

                                                Michael S. Freeman
                                                Attorney for Plaintiffs




                                                   5
